UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4754



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN KEITH MERCER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-03-77; CR-04-49)


Submitted:   July 27, 2005                 Decided:   August 15, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kyle W. King, Asheville, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Charlotte, North Carolina;
Don D. Gast, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Brian Keith Mercer appeals his sentence following a

conviction by jury trial of one count of bank robbery, in violation

of 18 U.S.C. § 2113(a) (2000), and aiding and abetting bank

robbery, in violation of 18 U.S.C. § 2 (2000), in addition to a

subsequent guilty plea to two additional counts of bank robbery.

Deemed a career offender pursuant to United States Sentencing

Guidelines Manual § 4B1.1 (2003), Mercer was sentenced to 210

months’ imprisonment on each count of bank robbery, to be served

concurrently. He appeals, claiming his counsel was ineffective and

the district court’s imposition of his sentence was unreasonable.

          This    court   will   not   consider    Mercer’s    ineffective

assistance of counsel claim on direct appeal “unless counsel’s

ineffectiveness   conclusively    appears   on    the   record.”    United

States v. James, 337 F.3d 387, 391 (4th Cir. 2003).           If the record

does not conclusively establish ineffective assistance, a prisoner

must bring his claim in a 28 U.S.C. § 2255 (2000) motion.           United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).          Our review of

the record discloses no evidence that Mercer was subjected to

ineffective assistance of counsel.          Therefore, we decline to

consider this claim on direct appeal.

          In addition, Mercer signed a plea agreement in which he

waived his rights to contest his conviction and sentence on all


                                  - 2 -
bases   except   ineffective   assistance    of   counsel,   prosecutorial

misconduct, and sentencing guidelines issues inconsistent with the

plea agreement or of an unanticipated nature requiring the district

court to certify review by this court.        Whether the defendant has

effectively waived his right to appeal is an issue we review de

novo.   United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

When the United States seeks to enforce a waiver provision, as it

does here, this court “will enforce the waiver to preclude a

defendant from appealing a specific issue if the record establishes

that the waiver is valid and that the issue being appealed is

within the scope of the waiver.”     United States v. Blick, 408 F.3d

162, 170-73 (4th Cir. 2005).

           Here, the court queried Mercer and his attorney with

regard to the plea agreement in general, and Mercer agreed to the

specific appellate waiver provision.        In addition, both Mercer and

his attorney acknowledged they understood all the terms of the

agreement.   The court found Mercer entered the plea “knowingly and

voluntarily,” understanding “the charges, potential penalties and

consequences of said plea.”     Finally, we find that the meaning of

the plea agreement and the waiver provision is clear. We conclude,

therefore, the waiver is valid.

           Furthermore, we find no merit to Mercer’s contention that

his sentence for the jury conviction, which was not a part of the

plea agreement and thus not included in the waiver provision, was


                                  - 3 -
unreasonable.     We   therefore    affirm   Mercer’s   conviction   and

sentence.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                   - 4 -